Appeal by the defendant from a judgment of the Supreme Court, Queens County (McKay, J.), rendered February 20, 2002, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with defense counsel that there are no nonfrivolous issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
The defendant has not raised any nonfrivolous issues in his supplemental pro se brief. H. Miller, J.P., Adams, Townes and Mastro, JJ., concur.